Exhibit 10.1

AGREEMENT

          This Agreement is made and entered into by and between GREAT PLAINS
ENERGY INCORPORATED (hereinafter the "Company") and JEANIE SELL LATZ
(hereinafter the "Executive"). In consideration of the mutual promises set forth
herein, the parties agree as follows:

Executive has submitted her resignation from employment with the Company, and
she resigns effective April 15, 2005 (hereinafter referred to as Executive's
"Resignation Date") from any and all positions with the Company, including her
position as Executive Vice President and from her positions with all affiliates
and subsidiaries of the Company. Until her Resignation Date, Executive will be
paid her normal salary and benefits.

          a.          After the Resignation Date, in accordance with the
Company's normal policy, Company shall pay Executive a lump sum cash payment of
all earned, unpaid salary and any accrued but unused vacation days owed to
Executive as of her Resignation Date.

          b.          Executive shall also remain entitled to payment of any
annual incentive award, pursuant to Company's Annual Incentive Plan and
attributable to calendar year 2004, if such award has not been paid to Executive
prior to her Resignation Date. The amount of such annual incentive award shall
be paid in accordance with the annual incentive plan in effect for calendar year
2004, and Executive's eligibility for such award shall in no way be affected by
whether she has actually terminated prior to payment of such annual incentive
award.

          c.          Executive shall receive such benefits as are provided
Executive under Company's plans and programs in accordance with the terms of
such plans and programs. Such benefits shall include, but not necessarily be
limited to, vested retirement benefits under the Management Pension Plan and
Supplemental Executive Retirement Plan, the Employee Savings Plus Plan, the
Capital Accumulation Plan, and the Deferred Compensation Plan.

          2.          On the Resignation Date, Company shall also pay to
Executive by wire transfer a lump sum cash payment of One Million Two Hundred
Seventy-Five Thousand Dollars ($1,275,000), less applicable federal, state, and
local tax or other withholdings. Executive acknowledges and agrees that she is
responsible for all federal, state, and local income or earnings taxes and the
Executive's portion of any employment taxes due on payments made under this
Agreement and arising under each of the Company's plans and programs. Company
has no duty to defend Executive in any tax-related proceeding brought against,
or any inquiry raised with, Executive. In consideration for amounts received
under this Agreement, Executive voluntarily releases and discharges the Company,
all of its affiliates, or all of its subsidiaries and each of their agents,
officers, directors, employees, and former employees (the "Released Parties"),
of and from any and all claims, demands, counterclaims, liabilities,
obligations, suits, or causes of action of any kind or nature whatsoever whether
in their personal or representative capacities, which the Executive may have
had, may now have or may have in the future, arising



--------------------------------------------------------------------------------



from or in any connected with Executive's employment by Company and her
resignation from Company's employment, or relating to matters occurring on or
before the date hereof. Without limiting in any way the foregoing, the Executive
specifically releases the Released Parties from any and all claims, demands,
counterclaims, liabilities, obligations, causes of action or suits arising:

          a.          Out of or in any manner related to the employment or
termination of the Executive; or

          b.          Under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. (section symbol) 2000e-5; or

          c.          Under the Age Discrimination in Employment Act ("ADEA"),
as amended, 29 U.S.C. (section symbol) 621, et seq., including the provisions of
the Older Workers Benefits Protection Act amendments to the ADEA; or

          d.          Under the Americans With Disabilities Act of 1990, 42
U.S.C. Subsection 12101, et seq.; or

          e.          Under any and all federal, state or local discrimination
statutes, laws, ordinances, regulations or Executive Orders including but not
limited to the Missouri Human Rights Act, or other applicable state
discrimination act; or

          f.          Under Family and Medical Leave Act ("FMLA"), or any
comparable state statute; or

          g.          Under any exception to the employment-at-will doctrine,
including any common-law theory sounding in tort, contract, or public policy; or

          h.          Under the provisions of any state or local wage and hour
law or ordinance; or

          i.          Under the National Labor Relations Act, as amended, 29
U.S.C. Subsection 141, et seq.; or

          j.          Under any state "service letter" statute, including but
not limited to Missouri's Service Letter Statute, R.S.Mo., 290.140; or

          k.          Under the Equal Pay Act of 1963, as amended; or

          l.          Under the Employee Retirement Income Security Act of 1974
("ERISA"), as amended, except this Section 2 shall not be construed as limiting
Executive's rights of election or claim for payment of benefits under the
Management Pension Plan or the Employee Savings Plus Plan; or

          m.          Under the Restated Severance Agreement dated January 31,
2000, as later amended and/or restated.

          3.          Company hereby releases and forever discharges Executive
from any and all liability, claims, and charges, arising from or in any way
connected to her employment. In addition, this Agreement will not cause the
termination of, or extinguish Executive's rights under, the indemnification
agreement, dated January 5, 1996, as amended October 1, 2001, between Executive
and Company.



--------------------------------------------------------------------------------



          4.          Executive shall have no duty to seek other employment or
mitigate any payments or benefits granted under this Agreement. Furthermore,
should Executive obtain comparable employment, such employment shall not be
deemed to mitigate any payments or benefits provided in this Agreement.

          5.          Executive agrees that any and all Company property in her
possession shall be returned on her Resignation Date with the exception of her
cell phone and cell phone number.

          6.          Executive covenants and agrees that all prior agreements
relating to confidentiality of proprietary Company information ("Confidential
Information") and trade secrets of which Executive has gained knowledge through
her employment shall remain in effect and survive this Agreement. The terms
Confidential Information and "trade secrets" shall not be deemed to include
information that is accessible to or otherwise known by the public.

          7.          Executive acknowledges that she has had access to and been
involved with numerous aspects of the Company's operations during her period of
employment. As such, Executive agrees, until June 1, 2005 and upon reasonable
notice, to make herself available and to be present, in person, on Company
premises at Company's request and to make herself available to Company agents,
in order to answer questions, provide information or generally assist the
Company and her successor. After June 1, 2005, Executive without charge agrees
to discuss with Company and its agents by telephone, within a reasonable time
after Company contacts her, to answer the questions of the Company and its
agents, to provide information, or to generally assist the Company and her
successor.

          8.          The parties agree and covenant that they will not
disparage one another for any reason, or make any comments that might be harmful
to the other party's reputation. After the Resignation Date, the Company shall
not use the Executive's name in connection with the Company in any announcement,
press release or business communication, unless required by any federal, state
or local law or the Company has obtained the permission of the Executive for
such use. Company agrees to provide positive employment or other recommendations
upon Executive's request.

          9.          The Company has advised the Executive to consult with
counsel prior to the execution of this Agreement, and Executive and Company
acknowledge that they have fully read and considered the contents of this
Agreement, and that they have had the opportunity to consult with and receive
independent legal advice from counsel of their choice regarding the advisability
hereof. Company and Executive fully, completely, and totally comprehend the
provisions hereof and are in full agreement with each and every one of its
terms, conditions, and provisions.

          10.          This Agreement shall be construed in accordance with the
laws of the State of Missouri. Any dispute relating to this Agreement shall be
brought in an appropriate Circuit Court of Missouri or the U.S. District Court
for the Western District of Missouri.

          11.          This Agreement contains the entire agreement between the
Executive and Company concerning the foregoing matters and no change,
modification, or waiver of any provision hereof will be valid unless in writing
and signed by the parties to be bound.



--------------------------------------------------------------------------------



          12.          The provisions of this Agreement are severable, and if
any paragraph or part of any paragraph is found to be unenforceable or
inoperable, then other paragraphs or the remainder of the particular paragraph,
whichever applies, shall remain fully valid and enforceable.

          13.          Executive acknowledges that she received this document on
March 31, 2005, and that she is legally entitled to consider this Agreement for
twenty-one (21) days before executing this Agreement. Executive acknowledges
that she may revoke (cancel) this Agreement within seven (7) days after
executing it, by delivering written notice to Michael Chesser, Company's
Chairman and Chief Executive Officer. Unless revoked by Executive within seven
(7) days after execution, this Agreement will be final and binding on the eighth
(8th) day following Executive's execution of this Agreement.

          THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS AGREEMENT,
THAT SHE KNOWS AND UNDERSTANDS THE CONTENTS THEREOF AND THAT SHE EXECUTES THE
SAME AS HER OWN FREE ACT AND DEED.



GREAT PLAINS ENERGY INCORPORATED

By:  /s/Michael J. Chesser
Name  Michael J. Chesser
Title  Chairman of the Board and Chief Executive Officer

JEANIE SELL LATZ
By: /s/Jeanie Sell Latz
Jeanie Sell Latz



Dated:  April 5, 2005